DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed August 25, 2022, with respect to claim 1 have been fully considered and are persuasive.  The Double Patenting rejection and 112(f) interpretation of claim 1 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the output buffer includes:
a first transistor configured to connect the eleventh node and a first power port in response to a fifth control signal,
a second transistor configured to connect the eleventh node and the first power port in response to an i+4-th carry signal from a third carry input port,
a third transistor configured to connect the eleventh node and the first power port in response to a voltage of a twelfth node of another stage adjacent to the stage,
a fourth transistor configured to connect the eleventh node and a first carry input port to which an i-3-th carry signal is inputted in response to the i-3-th carry signal, and
a fifth transistor configured to connect the eleventh node and the first power port in response to a voltage of the twelfth node”.
The Prior Art discloses a scan driver with a plurality of stages (first and second stages), an input unit connected to nodes and an output buffer to output a scan clock, a carry clock and a sensing clock.  The Prior Art does not disclose wherein the output buffer includes: a first transistor configured to connect the eleventh node and a first power port in response to a fifth control signal, a second transistor configured to connect the eleventh node and the first power port in response to an i+4-th carry signal from a third carry input port, a third transistor configured to connect the eleventh node and the first power port in response to a voltage of a twelfth node of another stage adjacent to the stage, a fourth transistor configured to connect the eleventh node and a first carry input port to which an i-3-th carry signal is inputted in response to the i-3-th carry signal, and a fifth transistor configured to connect the eleventh node and the first power port in response to a voltage of the twelfth node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 8, 2022